DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carbery et al. (U.S. 11,162,800 B1) in view of Messerges et al. (U.S. 2019/0287199 A1).

Claim 1, Carbery teaches:
A computer-implemented method (Carbery, Fig. 1) comprising: 
receiving packaged mobile device sensor data from one or more mobile devices of one or more vehicle occupants in a vehicle (Carbery, Col. 3, Lines 57-61), the packaged mobile device sensor data comprising movement and position data from the one or more mobile devices and obtained by the one or more mobile devices (Carbery, Col. 3, Lines 66-67 through Col. 4, Lines 1-2) as the one or more mobile devices travel with the one or more vehicle occupants in the vehicle (Carbery, Col. 5, Lines 11-16, The mobile computing device is located within a vehicle when collecting sensor or accident data.), the vehicle being a vehicle of multiple vehicles involved in a collision (Carbery, Col. 11, Lines 14-34, The computing device can determine if other vehicles were involved in the accident of the first vehicle based on sensor data.), and the packaged mobile device sensor data indicating movement and position information pertaining to the collision (Carbery, Col. 9, Lines 58-61, Mobile device data indicative of an accident includes accelerometer readings, gyroscope readings, and/or GPS readings.); 
sharing the packaged sensor data to a server, the server storing the shared packaged sensor data as part of a collection of sensor data (Carbery, Col. 6, Lines 19-23, The mobile devices may transmit sensor data to the accident fault detection server 150.), the collection of sensor data comprising sensor data from across multiple mobile devices of different vehicle occupants in the multiple vehicles involved in the collision (Carbery, Col. 5, Lines 66-67 through Col. 6, Lines 1-12, The data includes the various sensed data when the mobile devices are in vehicles.  After collecting data from a first mobile device that is indicative of an accident, the receiving computing device receives data from other mobile devices in other vehicles (see Carbery, Col. 10, Lines 63-67).); 
extracting from the server the collection of sensor data from across the multiple mobile devices and correlating different sensor data thereof obtained from different mobile devices of the multiple mobile devices to determine consensus properties of the collision as informed by the collection of sensor data (Carbery, Fig. 2: 255, Col. 14, Lines 65-67 through Col. 15, Lines 1-7, The accident fault detection server 150 collects data from the plurality of sources and recreates the accident to determine details of the accident, i.e. consensus properties of the collision.); 
determining, based at least in part on the consensus properties of the collision, which of the different vehicle occupants were driving the multiple vehicles involved in the collision and behavior of the occupants driving the multiple vehicles at the time of, and following, the collision (Carbery, Col. ).
Carbery does not specifically teach:
A decentralized ledger.
Messerges teaches:
A decentralized ledger (Messerges, Paragraph [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Carbery by integrating the teaching of a distributed ledgers as taught by Messerges.
The motivation would be to overcome the disadvantages of a central database, e.g. data corruption, by utilizing the advantages of a decentralized database including the ability to validate and provide immutable data records (see Messerges, Paragraph [0098]). 

Claim 2, Carbery in view of Messerges further teaches:
The packaged mobile device sensor data is received from the one or more mobile devices based on the one or more mobile devices detecting that the collision occurred (Carbery, Col. 11, Lines 14-34, For example, the data from sensors 118B of a second mobile device 116B may indicate that the second vehicle 110B was involved in the same accident as the first vehicle 110A.).

Claim 3, Carbery in view of Messerges further teaches:
The consensus properties of the collision confirm that the collision occurred (Carbery, Col. 15, Lines 1-18, The recreation of the accident effectively confirms that the accident occurred.  Accidents ).

Claim 4, Carbery in view of Messerges further teaches:
At least a portion of the packaged mobile device sensor data is received from a mobile device, of the one or more mobile devices, based on the mobile device detecting that the collision occurred (Carbery, Col. 9, Lines 47-58, An accident is determined if the sensor data, e.g. acceleration, is above a threshold.  The mobile device itself is capable of analyzing the sensor data to determine that an accident has occurred (see Carbery, Col. 6, Lines 13-18) and may additionally transmit the sensor data to one or more external devices (see Carbery, Col. 6, Lines 18-23).) and setting itself, in response, to a heightened sense mode in which at least one of the group consisting of: sensor data resolution, sensor data quality, sensor data accuracy, and sampling frequency is increased to obtain the portion of the packaged mobile device sensor data that is included in the packaged mobile device sensor data (Carbery, Col. 15, Lines 11-18, By continuing to collect sensor data after the accident has occurred, i.e. the events immediately following the accident, the system effectively increases sensor data resolution by increasing the amount of sensor data related to the accident.  Therefore, the collecting of events immediately following the accident is functionally equivalent to a heightened sense mode.).

Claim 5, Carbery in view of Messerges further teaches:
The collection of sensor data comprises data from at least one selected from the group consisting of: one or more Global Positioning Satellite (GPS) sensors, one or more accelerometers, one or more gyroscopic sensors, one or more microphones, and one or more cameras of the multiple mobile devices (Carbery, Col. 5, Lines 66-67 through Col. 6, Lines 1-9).


The decentralized ledger comprises a blockchain (Messerges, Paragraph [0098]) distributed among a private consortium of entities (Messerges, Paragraph [0101]).

Claim 7, Carbery in view of Messerges further teaches:
Determining a location of the vehicle at the time of the collision, as indicated by the packaged mobile device sensor data (Carbery, Col. 5, Lines 66-67 through Col. 6, Lines 1-9, The data includes GPS location data.); 
identifying, based on the decentralized ledger (Messerges, Paragraph [0095], In the combination of Carbery in view of Messerges, the sensor data is received and stored on a decentralized ledger.), and based on the determined location of the vehicle at the time of the collision, the multiple vehicles involved in the collision as being (i) the vehicle and (ii) one or more other vehicles within a threshold distance of the vehicle at the time of the collision (Carbery, Col. 11, Lines 14-34, The determination that the second vehicle was involved in the same accident as the first vehicle may be based on the location and other data of the second vehicle.  The location data includes threshold distance data (see Carbery, Col. 10, Lines 63-67).), and wherein the extracting extracts, as part of the collection of sensor data, sensor data from mobile devices of vehicle occupants in the one or more other vehicles (Carbery, Col. 10, Lines 63-67, The data from a second vehicle, e.g. vehicle 110B, may be from a mobile device 116B within the vehicle 110B.  It would have been obvious to one of ordinary skill in the art, at the time of filing, for additional vehicle data to be received if other vehicles are determined to be part of the accident (see Carbery, Col. 16, Lines 43-45).).

Claim 9, Carbery in view of Messerges further teaches:
The sensor data from across the multiple mobile devices of different vehicle occupants in the multiple vehicles involved in the collision is obtained and contributed to the decentralized ledger by multiple different servers (Messerges, Fig. 5, Paragraph [108]), each being in communication with a different set of mobile devices of the multiple mobile devices (Carbery, Col. 6, Lines 19-23, Each of the mobile devices communicates with the accident fault detection server 150.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Carbery in view of Messerges, to duplicate the accident fault detection server 150 to a plurality of servers/nodes in the distributed ledger, as taught by Messerges (see Messerges, Fig. 5).  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  See MPEP 2144.04.).

Claim 10, Carbery in view of Messerges further teaches:
The one or more mobile devices comprises a plurality of mobile devices (Carbery, Fig. 1: 116A, 116B), and wherein each of the plurality of mobile devices securely stores, packages, and uploads, to one or more targets, a respective portion of the packaged mobile device sensor data (Carbery, Col. 6, Lines 13-23, The mobile computing devices gather, analyze, and transmit sensor data.).

Claim 11, Carbery teaches:
A computer system (Carbery, Fig. 1) comprising: 
a memory (Carbery, Fig. 1: 151, Col. 3, Lines 46-50); and 
a processor in communication with the memory (Carbery, Fig. 1: 151, Col. 3, Lines 46-50), wherein the computer system is configured to perform a method comprising: 
receiving packaged mobile device sensor data from one or more mobile devices of one or more vehicle occupants in a vehicle (Carbery, Col. 3, Lines 57-61), the packaged mobile device sensor data comprising movement and position data from the one or more mobile devices and obtained by the one or more mobile devices (Carbery, Col. 3, Lines 66-67 through Col. 4, Lines 1-2) as the one or more mobile devices travel with the one or more vehicle occupants in the vehicle (Carbery, Col. 5, Lines 11-16, The mobile computing device is located within a vehicle when collecting sensor or accident data.), the vehicle being a vehicle of multiple vehicles involved in a collision (Carbery, Col. 11, Lines 14-34, The computing device can determine if other vehicles were involved in the accident of the first vehicle based on sensor data.), and the packaged mobile device sensor data indicating movement and position information pertaining to the collision (Carbery, Col. 9, Lines 58-61, Mobile device data indicative of an accident includes accelerometer readings, gyroscope readings, and/or GPS readings.); 
sharing the packaged sensor data to a server, the server storing the shared packaged sensor data as part of a collection of sensor data (Carbery, Col. 6, Lines 19-23, The mobile devices may transmit sensor data to the accident fault detection server 150.), the collection of sensor data comprising sensor data from across multiple mobile devices of different vehicle occupants in the multiple vehicles involved in the collision (Carbery, Col. 5, Lines 66-67 through Col. 6, Lines 1-12, The data includes the various sensed data when the mobile devices are in vehicles.  After collecting data from a first mobile device that is indicative of an accident, the receiving computing device receives data from other mobile devices in other vehicles (see Carbery, Col. 10, Lines 63-67).); 
extracting from the server the collection of sensor data from across the multiple mobile devices and correlating different sensor data thereof obtained from different mobile devices of the multiple mobile devices to determine consensus properties of the collision as informed by the collection of sensor data (Carbery, Fig. 2: 255, Col. 14, Lines 65-67 through Col. 15, Lines 1-7, The accident fault detection server 150 collects data from the plurality of sources and recreates the accident to determine details of the accident, i.e. consensus properties of the collision.); 
determining, based at least in part on the consensus properties of the collision, which of the different vehicle occupants were driving the multiple vehicles involved in the collision and behavior of the occupants driving the multiple vehicles at the time of, and following, the collision (Carbery, Col. 15, Lines 11-18, The recreated accident indicates, for example, that car A and car B included occupants that were driving the vehicles involved in the collision.  The recreation includes that car A may have been driving with an excess of the speed limit and car B was waiting to turn.  The recreation also includes events immediately following the accident.).
Carbery does not specifically teach:
A decentralized ledger.
Messerges teaches:
A decentralized ledger (Messerges, Paragraph [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Carbery by integrating the teaching of a distributed ledgers as taught by Messerges.
The motivation would be to overcome the disadvantages of a central database, e.g. data corruption, by utilizing the advantages of a decentralized database including the ability to validate and provide immutable data records (see Messerges, Paragraph [0098]). 

Claim 12, Carbery in view of Messerges further teaches:
The collection of sensor data comprises data from at least one selected from the group consisting of: one or more Global Positioning Satellite (GPS) sensors, one or more accelerometers, one or more gyroscopic sensors, one or more microphones, and one or more cameras of the multiple mobile devices (Carbery, Col. 5, Lines 66-67 through Col. 6, Lines 1-9).


The decentralized ledger comprises a blockchain (Messerges, Paragraph [0098]) distributed among a private consortium of entities (Messerges, Paragraph [0101]).

Claim 14, Carbery in view of Messerges further teaches:
The method further comprises: 
determining a location of the vehicle at the time of the collision, as indicated by the packaged mobile device sensor data (Carbery, Col. 5, Lines 66-67 through Col. 6, Lines 1-9, The data includes GPS location data.); 
identifying, based on the decentralized ledger (Messerges, Paragraph [0095], In the combination of Carbery in view of Messerges, the sensor data is received and stored on a decentralized ledger.), and based on the determined location of the vehicle at the time of the collision, the multiple vehicles involved in the collision as being (i) the vehicle and (ii) one or more other vehicles within a threshold distance of the vehicle at the time of the collision (Carbery, Col. 11, Lines 14-34, The determination that the second vehicle was involved in the same accident as the first vehicle may be based on the location and other data of the second vehicle.  The location data includes threshold distance data (see Carbery, Col. 10, Lines 63-67).), and wherein the extracting extracts, as part of the collection of sensor data, sensor data from mobile devices of vehicle occupants in the one or more other vehicles (Carbery, Col. 10, Lines 63-67, The data from a second vehicle, e.g. vehicle 110B, may be from a mobile device 116B within the vehicle 110B.  It would have been obvious to one of ordinary skill in the art, at the time of filing, for additional vehicle data to be received if other vehicles are determined to be part of the accident (see Carbery, Col. 16, Lines 43-45).).

Claim 16, Carbery in view of Messerges further teaches:
The sensor data from across the multiple mobile devices of different vehicle occupants in the multiple vehicles involved in the collision is obtained and contributed to the decentralized ledger by multiple different servers (Messerges, Fig. 5, Paragraph [108]), each being in communication with a different set of mobile devices of the multiple mobile devices (Carbery, Col. 6, Lines 19-23, Each of the mobile devices communicates with the accident fault detection server 150.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Carbery in view of Messerges, to duplicate the accident fault detection server 150 to a plurality of servers/nodes in the distributed ledger, as taught by Messerges (see Messerges, Fig. 5).  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  See MPEP 2144.04.).

Claim 17, Carbery teaches:
A computer program product comprising: 
a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit (Carbery, Col. 3, Lines 22-28, It is noted that Applicant explicitly recites that a “computer readable storage medium” is not to be construed as being transitory signals, per se (see Applicant’s specification, Paragraph [0088]), and is therefore statutory.) for performing a method comprising: 
receiving packaged mobile device sensor data from one or more mobile devices of one or more vehicle occupants in a vehicle (Carbery, Col. 3, Lines 57-61), the packaged mobile device sensor data comprising movement and position data from the one or more mobile devices and obtained by the one or more mobile devices (Carbery, Col. 3, Lines 66-67 through Col. 4, Lines 1-2) as the one or more mobile devices travel with the one or more vehicle occupants in the vehicle (Carbery, Col. 5, Lines 11-16, The mobile computing device is located within a vehicle when collecting sensor or accident ), the vehicle being a vehicle of multiple vehicles involved in a collision (Carbery, Col. 11, Lines 14-34, The computing device can determine if other vehicles were involved in the accident of the first vehicle based on sensor data.), and the packaged mobile device sensor data indicating movement and position information pertaining to the collision (Carbery, Col. 9, Lines 58-61, Mobile device data indicative of an accident includes accelerometer readings, gyroscope readings, and/or GPS readings.); 
sharing the packaged sensor data to a server, the server storing the shared packaged sensor data as part of a collection of sensor data (Carbery, Col. 6, Lines 19-23, The mobile devices may transmit sensor data to the accident fault detection server 150.), the collection of sensor data comprising sensor data from across multiple mobile devices of different vehicle occupants in the multiple vehicles involved in the collision (Carbery, Col. 5, Lines 66-67 through Col. 6, Lines 1-12, The data includes the various sensed data when the mobile devices are in vehicles.  After collecting data from a first mobile device that is indicative of an accident, the receiving computing device receives data from other mobile devices in other vehicles (see Carbery, Col. 10, Lines 63-67).); 
extracting from the server the collection of sensor data from across the multiple mobile devices and correlating different sensor data thereof obtained from different mobile devices of the multiple mobile devices to determine consensus properties of the collision as informed by the collection of sensor data (Carbery, Fig. 2: 255, Col. 14, Lines 65-67 through Col. 15, Lines 1-7, The accident fault detection server 150 collects data from the plurality of sources and recreates the accident to determine details of the accident, i.e. consensus properties of the collision.); 
determining, based at least in part on the consensus properties of the collision, which of the different vehicle occupants were driving the multiple vehicles involved in the collision and behavior of the occupants driving the multiple vehicles at the time of, and following, the collision (Carbery, Col. 15, Lines 11-18, The recreated accident indicates, for example, that car A and car B included occupants that were driving the vehicles involved in the collision.  The recreation includes that car A may have ).
Carbery does not specifically teach:
A decentralized ledger.
Messerges teaches:
A decentralized ledger (Messerges, Paragraph [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Carbery by integrating the teaching of a distributed ledgers as taught by Messerges.
The motivation would be to overcome the disadvantages of a central database, e.g. data corruption, by utilizing the advantages of a decentralized database including the ability to validate and provide immutable data records (see Messerges, Paragraph [0098]). 

Claim 18, Carbery in view of Messerges further teaches:
The decentralized ledger comprises a blockchain (Messerges, Paragraph [0098]) distributed among a private consortium of entities (Messerges, Paragraph [0101]).

Claim 19, Carbery in view of Messerges further teaches:
The method further comprises: 
determining a location of the vehicle at the time of the collision, as indicated by the packaged mobile device sensor data (Carbery, Col. 5, Lines 66-67 through Col. 6, Lines 1-9, The data includes GPS location data.);
identifying, based on the decentralized ledger (Messerges, Paragraph [0095], In the combination of Carbery in view of Messerges, the sensor data is received and stored on a decentralized ), and based on the determined location of the vehicle at the time of the collision, the multiple vehicles involved in the collision as being (i) the vehicle and (ii) one or more other vehicles within a threshold distance of the vehicle at the time of the collision (Carbery, Col. 11, Lines 14-34, The determination that the second vehicle was involved in the same accident as the first vehicle may be based on the location and other data of the second vehicle.  The location data includes threshold distance data (see Carbery, Col. 10, Lines 63-67).), and wherein the extracting extracts, as part of the collection of sensor data, sensor data from mobile devices of vehicle occupants in the one or more other vehicles (Carbery, Col. 10, Lines 63-67, The data from a second vehicle, e.g. vehicle 110B, may be from a mobile device 116B within the vehicle 110B.  It would have been obvious to one of ordinary skill in the art, at the time of filing, for additional vehicle data to be received if other vehicles are determined to be part of the accident (see Carbery, Col. 16, Lines 43-45).).

Claim 20, Carbery in view of Messerges further teaches:
The sensor data from across the multiple mobile devices of different vehicle occupants in the multiple vehicles involved in the collision is obtained and contributed to the decentralized ledger by multiple different servers (Messerges, Fig. 5, Paragraph [108]), each being in communication with a different set of mobile devices of the multiple mobile devices (Carbery, Col. 6, Lines 19-23, Each of the mobile devices communicates with the accident fault detection server 150.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Carbery in view of Messerges, to duplicate the accident fault detection server 150 to a plurality of servers/nodes in the distributed ledger, as taught by Messerges (see Messerges, Fig. 5).  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results.  See MPEP 2144.04.).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carbery et al. (U.S. 11,162,800 B1) in view of Messerges et al. (U.S. 2019/0287199 A1), in view of ().

Claim 8, Carbery in view of Messerges teaches:
Using GPS data of the vehicle and the other vehicles to determine the location of the vehicle and one or more distances between the vehicle and the one or more other vehicles (Carbery, Col. 10, Lines 54-63).
Carbery in view of Messerges does not specifically teach:
Geohashes.
Oh teaches:
Geohashes (Oh, Paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Carbery in view of Messerges by integrating the teaching of using geohashes as taught by Oh.
The motivation would be to provide warnings to vehicles regarding adverse situations along a driving route (see Oh, Paragraph [0072]).

Claim 15, Carbery in view of Messerges teaches:
The method further comprises using GPS data of the vehicle and the one or more other vehicles to determine the location of the vehicle and one or more distances between the vehicle and the one or more other vehicles (Carbery, Col. 10, Lines 54-63).
Carbery in view of Messerges does not specifically teach:
Geohashes.
Oh teaches:
Geohashes (Oh, Paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Carbery in view of Messerges by integrating the teaching of using geohashes as taught by Oh.
The motivation would be to provide warnings to vehicles regarding adverse situations along a driving route (see Oh, Paragraph [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandmaier et al. (U.S. 10,176,524 B1) discloses a system for collecting vehicle driving data from a first and second vehicle involved in a collision and data from other vehicles within a defined radius of the first vehicle and/or the second vehicle.
Chainer et al. (U.S. 2018/0061151 A1) discloses a system for reporting traffic events by correlating motion and position information of a first and second vehicle.
Levy et al. (U.S. 2019/0210548 A1) discloses a system for obtaining readings from a mobile device of a user, determining that the user is riding in a vehicle, and automatically determining that the user is involved in an accident.
Zhang et al. (U.S. 2019/0354838 A1) discloses a system for detecting whether a vehicle was involved in an accident utilizing a plurality of sensor data and a machine-learned model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683